SENTENCIA
Examinados y estudiados los planteamientos en el caso de autos, se dicta sentencia para confirmar la nota que deniega la inscripción solicitada por el peticionario recu-rrente, Chase Manhattan Bank, la cual fuera expedida el 9 de mayo de 1989 por la Registradora de la Propiedad de la Sección Tercera de Bayamón, Hon. Lirio Bernal Sánchez.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente, a la cual se unió el Juez Presidente Señor Andréu García. Los Jueces Asocia-dos Señores Negrón García, Rebollo López y Hernández Denton no intervinieron.
(.Fdo.) Francisco R. Agrait Liadó

Secretario General

*651— O —